Spencer, J.
— This action was instituted by appellee John R. McCoy, as trustee of the estate of Elmer G. Devin, to secure a construction of the last will and testament of Nancy Devin, deceased, as to certain bequests therein made. The facts in issue were found specially by the trial court, and its conclusions of law, stated thereon, serve as a basis for the judgment from which this appeal is taken.
In support of their contention that said judgment should be reversed, appellants have assigned and rely on nine separate allegations of error in the proceedings below. One of these assignments challenges the action of the circuit court in overruling appellants’ motion for a new trial, which motion contains seventeen grounds. Under the heading of “Points and Authorities” appellants’ principal brief sets out twenty separately numbered propositions of law, which are stated in abstract form and with no attempt to apply them to any of the several assignments of error. This failure to comply with Rule 22 of this court is pointed out and relied on by appellees in their answer brief, but appellants have made no effort to amend their original statement of points and authorities, and in their reply brief they make no contention that there was agood-faitheffort to comply with the above rule. Since no question is properly presented for our consideration (Cleveland, etc., R. Co. v. Ritchey (1916), 185 Ind. 28, 111 N. E. 913), the judgment of the trial court must be affirmed, and we need not pass on appellees’ motion to dismiss the appeal.
Judgment affirmed.
Note. — Reported in. 114 N. E. 437.